Citation Nr: 1437379	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a video conference hearing before the Board in February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination to assess his service-connected right knee disability in April 2012.  At the time of the February 2013 video conference hearing, the Veteran testified that his service-connected chondromalacia patella had worsened in severity.  Specifically, he reported that the range of motion of the right knee was limited after repetitive activity such as prolonged walking or standing.  He also indicated that he had recently been prescribed stronger pain medications but he had not had any treatment and he stopped physical therapy because it just made his knee worse.  He testified that his quadriceps in his right leg was smaller than in his left leg.  The Veteran reported that his knee swelled and got warm three or four times per week.  The Veteran's representative indicated that the examination reports did not reflect grinding, instability, or patella abnormality but that the Veteran had these symptoms.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, in this case, the most recent examination is more than two years old.  Consequently, the Veteran should be scheduled for an examination to assess the current severity of his service-connected chondromalacia patella of the right knee.

VA outpatient treatment reports dated through November 2011 have been associated with the claims file.  At the time of the video conference hearing, the Veteran testified that he had recently obtained a new prescription for his right knee disability.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any records identified by the Veteran should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's pertinent VA outpatient treatment reports dated since November 2011.  Also, contact the Veteran and ask him to identify any other medical treatment received for his service-connected right knee disability since November 2011.  The records of any additional treatment identified by the Veteran should also be obtained.  Any negative responses should be associated with the claims file.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disability.  The examiner must review the claims file and note that review in the report.  The examiner should specifically address the following:

a)  All necessary tests and studies, including range of motion studies using a goniometer, should be conducted. 

b)  Discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use or on flare-up, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare-ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

c)  State whether there is recurrent lateral instability or subluxation and state the severity if found.  The examiner should also discuss whether there is any grinding or patella abnormality

d)  State what impact, if any, the Veteran's right knee disability has on his activities of daily living, including his ability to obtain and maintain employment.  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

